Citation Nr: 0740676	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-14 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to April 19, 2002 for 
the increased combined 100 percent evaluation for service-
connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1962 to January 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in February 2004, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.

The rating of February 2004 granted service connection for a 
left ankle disability and assigned a 20 percent rating 
effective April 19, 2002.  Service connection for post-
traumatic stress disorder (PTSD) also was granted effective 
April 19, 2002 and a 70 percent disability rating was 
assigned.  As a result of this rating decision, the veteran 
was granted a 100 percent combined evaluation effective April 
2002.  

Subsequently, a rating decision in August 2005 found clear 
and unmistakable error with the effective date for PTSD and 
assigned an effective date of February 5, 2002 for PTSD with 
a 70 percent evaluation.  As a result of this rating, the 
veteran was granted a 90 percent combined evaluation 
effective February 5, 2002 and the combined 100 percent 
evaluation effective April 19, 2002 was continued.  

In March 2006 the veteran cancelled his Board hearing.  In 
November 2006 he cancelled his RO hearing.  


FINDING OF FACT

An effective date for the claim for an increased combined 
rating, April 19, 2002, can not be earlier than the effective 
date of April 19, 2002 for the grant of service connection 
for a left ankle disability, which resulted in the 100 
percent combined rating.




CONCLUSION OF LAW

The criteria for an effective date prior to April 19, 2002, 
for the increased combined rating of 100 percent have not 
been met. 38 U.S.C.A. §§ 5107(b), 5110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.400(o) (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre and post adjudication VCAA notice by 
letters, dated in September 2002, May 2003 and March 2006 
regarding the claim on appeal.  In the letters of September 
2002 and May 2003, the veteran was notified that VA would 
obtain VA records and records of other Federal agencies and 
that he could submit private medical records or authorize VA 
to obtain the records on his behalf. The veteran was asked to 
submit any evidence that would include that in his 
possession.  In a letter of March 2006 the veteran was 
notified of the evidence needed to substantiate the claim for 
an earlier effective date that is, the date of receipt of the 
claim and evidence showing a disability level that supports a 
rating under the applicable criteria.  The letter also 
provided notice of provisions for disability ratings.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

The veteran received a VCAA notice letter in March 2006, 
after the rating decision of July 2003 currently on appeal.  
As this VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The procedural 
defect was cured, however, as after the RO provided 
substantial content-complying VCAA notice, the claim for an 
earlier effective date was readjudicated as evidenced by the 
supplemental statement of the case, dated in November 2006.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained VA records.  The 
veteran and his representative in January 2003, November 2005 
and November 2007 noted that records which were at the Boise 
RO were missing.  The veteran indicated that in March 2003 he 
received a letter from the Portland RO listing the missing 
records, which initially were at the Boise RO.  The veteran 
argued that the RO was unable to know what else was gone.  
Copies of most of the documents, except for the VA 
examination of January 2005, have been associated with the 
claims file.  Furthermore none of the documents referenced in 
the letter of March 2003 are pertinent to the claim currently 
on appeal as they do not pertain to an earlier effective date 
for service connection for PTSD or left ankle disability.  

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no known additional 
pertinent records to obtain, the Board concludes that no 
further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Governing Law and Regulations

The effective date for a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 
3.400.

Factual Background

A statement dated in September 1998 from the veteran's 
representative indicates an increased rating for a left ankle 
fracture, however this appears to be a typographical error 
as, at the time, service connection was in effect only for a 
right ankle disability and subsequent statements refer to a 
right ankle disability.  

In a statement received on February 5, 2002, the veteran 
indicated he was receiving treatment for PTSD due to his 
assault in service.  

On April 19, 2002 the veteran's PTSD questionnaire was 
received.  

On January 28, 2003 service connection claims for PTSD and a 
left ankle disability were received.  The veteran argued that 
these claims were submitted earlier but some documents which 
were at the Boise RO are missing.  As discussed in the Duty 
to Assist section above, the veteran has provided copies of 
most of the missing records and none of these records are 
pertinent to claim for an earlier effective date for an 
increased combined rating of 100 percent.  

In a letter dated in April 2003, the Social Security 
Administration (SSA) indicated that the veteran was entitled 
to monthly disability benefits effective May 2000.  

In September 2003 the veteran submitted a copy of his claim 
for a total disability rating based on individual 
unemployability (TDIU) and fax cover sheet, both dated 
December 21, 2000.  In the fax cover sheet he indicated he 
was would get an appointment for his PTSD and had a left 
ankle disability due to his right ankle disability.  

In a Report of Contact of August 2005, the veteran claimed 
that in 1998 he initially filed a service connection claim 
for PTSD.  

In a statement in November 2005, the veteran indicated that 
his claim in December 2000 for TDIU along with cover sheet 
was mailed to Portland RO on December 21, 2000 and faxed on 
January 16, 2001.  He argued his SSA award of May 2000 should 
be considered in granting him an earlier effective date for 
an increased combined rating of 100 percent.  

Analysis

The veteran seeks an effective date earlier than April 19, 
2002 for the increased combined rating of 100 percent.  He 
argues the earlier effective date should be 1998, December 
21, 2000 or January 16, 2001.  

Inasmuch as the veteran seeks an earlier grant for a combined 
rating of 100 percent, by operation of law, a claim for 
increase can not be earlier than the date of service 
connection of the underlying disabilities which led to the 
combined 100 percent rating.  In this case, effective April 
19, 2002 the veteran was granted service connection for a 
left ankle disability with a 20 percent evaluation, which 
brought the combined rating to 100 percent.  

The Board notes that while the RO has assigned an effective 
date of April 19, 2002 for the veteran's service-connected 
left ankle disability, the evidence has not demonstrated that 
the veteran filed a service connection claim for a left ankle 
disability prior to January 2003.  Nevertheless, the Board 
will not disturb the effective date of April 19, 2002 for the 
left ankle disability.  

The veteran claims that on December 21, 2000 he mailed to the 
Portland RO his TDIU claim along with the cover letter 
indicating he was seeking treatment for PTSD and had a left 
ankle disability.  He contends these documents were faxed to 
the RO on January 16, 2001.  

A copy of the fax cover letter and TDIU claim of December 21, 
2000 is in the claims folder.  There is no indication when VA 
received this cover letter, nevertheless this document is in 
relation to the veteran's TDIU claim and does not demonstrate 
an intent to file a service connection claim for a left ankle 
disability and/or PTSD.  VA regulations provide that any 
communication or action indicating an intent to apply for one 
or more VA benefits may be considered an informal claim. 38 
C.F.R. § 3.155.  Such informal claim must identify the 
benefit sought.  See Kessel v. West, 13 Vet. App. 9 (1999).

The veteran's contentions that his SSA award effective May 
2000 should be considered in granting him an earlier 
effective date for his combined rating are without merit as 
SSA awards do not govern VA regulations for effective date 
awards.  There is no evidence in the claims folder indicating 
that the veteran intended to file a service connection claim 
for his left ankle disability prior to January 2003.  As 
there is a lack of entitlement under the law, there is no 
basis for an effective date earlier than April 19, 2002 for 
the increased combined 100 percent evaluation for service-
connected disabilities.


ORDER

Entitlement to an effective date prior to April 19, 2002 for 
the increased combined 100 percent evaluation for service-
connected disabilities is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


